[On Chapman and Cutler LLP Letterhead] February 1, 2012 Securities and Exchange Commission treet N.E. Washington, DC 20549 Re: Destra Investment Trust (Registration Nos. 333-167073) Ladies and Gentlemen: On behalf of Destra Investment Trust (the “Registrant”), in accordance with the provisions of Rule 497(j) of Regulation C under the Securities Act of 1933 (the “Securities Act”), this letter serves to certify that the most recent amendment to the Registration Statement on FormN-1A (the “Registration Statement”) of the Registrant and its series, Destra High Dividend Strategy Fund, does not differ from that which would have been filed pursuant to Rule497(c) of the Securities Act.Post-Effective Amendment No. 8, which was the most recent amendment to the Registration Statement, was filed electronically with the Securities and Exchange Commission on February 1, 2012. If you have any questions or comments, please telephone the undersigned at (312)845-3484. Very truly yours, Chapman and Cutler llp By: /s/ Morrison C. Warren Morrison C. Warren
